IN THE
                         TENTH COURT OF APPEALS

                                No. 10-19-00053-CV

HAMPTON ROADS LANDSCAPING &
LAWN CARE, LLC AND MARK TAYLOR,
                                                           Appellants
v.

THE GROUNDS GUYS, LLC,
                                                           Appellee


                           From the 74th District Court
                            McLennan County, Texas
                           Trial Court No. 2018-2319-3


                          MEMORANDUM OPINION

      Hampton Roads Landscaping & Lawn Care, LLC and Mark Taylor, appellants,

appeal from the trial court’s issuance of a temporary injunction. Appellants’ brief and

docketing statement are past due. In letters dated March 4, 2019, and March 22, 2019, the

Clerk of this Court warned appellants that if the docketing statement and the brief were

not filed within time periods set by the letters, the appeal would be dismissed for want

of prosecution. See TEX. R. APP. P. 38.8(a)(1); 42.3(b), (c); 44.3. The time periods have

passed and neither a docketing statement nor a brief have been filed.
       Accordingly, this appeal is dismissed.



                                          TOM GRAY
                                          Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Appeal dismissed
Opinion delivered and filed April 24, 2019
[CV06]




Hampton Roads Landscaping & Lawn Care, LLC v. The Grounds Guys, LLC   Page 2